 VANDEN BRINK MEAT CO.39Vanden Brink Meat CompanyandGeneral Team-stersUnion Local 406, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 7-CA-2510211August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSUpon a charge filed by the Union 16 October1985,theGeneral Counsel of the National LaborRelations Board issued a complaint29October1985 against the Company,the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 30 July 1985, fol-lowing a Board electioninCase 7-RC-17444, theUnion was certified as the exclusive collective-bar-gaining representativeof the Company's employeesin the unit found appropriate.(Official notice istaken of the"record"in the representation pro-ceeding as defined in the Board'sRules and Regu-lations,Secs.102.68 and 102.69(g), amended Sept.9, 1981,46 Fed.Reg. 45922(1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 11 October 1985 the Company hasrefused to bargain with the Union.On 8 November1985 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 3 February 1986 the General Counsel filed aMotion for Summary Judgment and to strike por-tions of the Respondent's answer.'On 5 February1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Companyin its answer admits its refusal tobargain, but asserts that the Board's 30 July 1985certification was improper because of alleged unionelection campaign misconduct.In its response theCompany also denies the Union is a labor organiza-tionwithin the meaning of the Act,and (for thefirst time)asserts that the bargaining unit in whichthe election was conducted is inappropriate.A review of the record reveals that an electionwas held 30 November 1984 pursuant to a Stipulat-'In view of our decision herein,we find it unnecessary to rule on theGeneral Counsel'smotion to strike portionsof theRespondent's answer.ed Election Agreement.The tallyof ballots shows17 for and 15against theUnion,with 1 challengedballot,an insufficient number toaffect theresults.The Company filed timelyobjections to the elec-tion.Following a hearing,thehearingofficerissued a report recommendingthat the Company'sobjectionsbe overruledand that a certification ofrepresentative issue.The Companyfiled exceptionswith theBoard.On 30 July 1985the Board in anunpublished decisionadopted the hearing officer'sfindings and recommendations and issued aCertifi-cation of Representative.It is well settled that in the absence of newly dis-covered andpreviouslyunavailable evidence orspecial circumstances,a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issuesthatwereor could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941);Secs.102.67(f) and 102.69(c) of theBoard'sRules and Regulations.All issuesraised by the Companywere or couldhavebeen litigated in the prior representation pro-ceeding.The Companydoesnot offerto adduce ata hearing any newly discovered and previously un-available evidence,nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.2We therefore find that the Companyhas not raised any issuethat isproperly litigable inthis unfair labor practice proceeding.Accordingly,we grant theMotion forSummary Judgment.3On theentirerecord,the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company,aMichigan corporation, is en-gaged in the processing, sale, and distribution ofmeat and related products at its facility in GrandRapids,Michigan,where during the fiscal yearending 31 May 1985 it processed,sold, and distrib-uted products valued in excess of $100,000, ofwhich products valued in excess of $50,000 wereshipped from the Grand Rapids facility directly topoints located outside the State of Michigan. TheCompany admits and we find that the Company is2The Respondent's response denies that the Union is a labor organiza-tion on the ground that the Union is now operating under a trusteeship.The Respondent's assertion is based on an unidentified,undated exhibitattached to its response,which appears to be a newspaper article, and isnot accompanied by an affidavit substantiating the article. Even assum-ing, however,the article's facts to be true, we do not believe they show astructural reorganization that warrants a hearing as to the Union's contin-ued representative status8Member Babson did not participate in the underlying representationproceeding.281 NLRB No. 6 40DECISIONSOF NATIONALLABOR RELATIONS BOARDan employer engaged in commercewithin themeaning of Section 2(6) and(7) of the Act. Wealso find that the Union is a labor organizationwithin the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 30 November 1984,the Union was certified30 July1985 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time employees,including production and maintenance employ-ees, leaders,sales employees,janitorial employ-ees,shipping and receiving employees andtruck drivers, employedby theEmployer at its535 Richmond Avenue,N.W., Grand Rapids,Michigan facility;but excluding all office cleri-cal employees,managerial employees, confi-dential employees,guards and supervisors asdefined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 22 August 1985 the Union has requestedtheCompany to bargain, and since 11 October1985 the Company has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after 11 October 1985 to bar-gain with the Union as the exclusive collective-bar-gainingrepresentative of employees in the appro-priate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent,VandenBrinkMeatCompany,Grand Rapids, Michigan, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with General TeamstersUnion Local 406, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America as the exclusive bargaining representa-tive of the employees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7.of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody theunderstanding in a signed agreement:All full-time and regular part-time employees,including production and maintenance employ-ees, leaders, sales employees, janitorial employ-ees,shipping and receiving employees andtruck drivers, employed by the Employer at its535 Richmond Avenue, N.W., Grand Rapids,Michigan facility; but excluding all office cleri-cal employees, managerial employees, confi-dential employees, guards and supervisors asdefined in the Act.(b) Post at its facility in Grand Rapids, Michi-gan, copies of the attached notice marked "Appen-dix."4 Copies of the notice, on forms provided bytheRegionalDirector for Region 7, after beingsigned by the Respondent's authorizedrepresenta-tive, shall be posted by the Respondent immediate-ly upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.4 If this Order is enforcedby a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Posted by Order of theNation-alLabor Relations Board" shall read "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board " VANDEN BRINKMEAT CO.(c)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with GeneralTeamsters Union Local 406, International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America as the exclusive representativeof the employees in the bargaining unit.41WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time employees,including production and maintenance employ-ees, leaders,sales employees,janitorial employ-ees,shipping and receiving employees andtruck drivers,employed by the Employer at its535 Richmond Avenue,N.W., Grand Rapids,Michigan facility;but excluding all office cleri-cal employees,managerial employees,confi-dential employees,guards and supervisors asdefined in the Act.VANDENBRINKMEAT COMPANY